DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending and subject to a non-final action on 03/29/2022. In the response filed on 06/24/2022, claims 1-2, 10, 15, and 19-20 were amended, claims 6-8, 12, 16-18 were cancelled. Therefore, claims 1-5, 9-11, 13-15, and 19-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments filed 06/24/2022, with respects to claims 1, 3, 4, 6, 11, 15 and 20 under Double Patenting have been fully considered but is maintained. Applicant’s acknowledges the double patenting rejection and requested the rejection be held in abeyance because no claim in the present application is currently allowable.

Applicant’s arguments filed 06/24/2022, with respects to claims 1-20 under 35 U.S.C. 102 and 103 have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 11, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 15 and 19 of U.S. Patent No. 10,810,994. Although the claims at issue are not identical, they are not patentably distinct from each other. However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify copending Application No. 16/039,965 to have included an apparatus to implement the existing apparatus that is well known and obvious to a person of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-11, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balchandran (USPGPUB: 20070143099, hereinafter “Balchandran”) in view of Acero (USPGPUB: 20030212544, hereinafter “Acero”).
Regarding independent claim 1, Balchandran teaches: An apparatus comprising:
 a memory including program code; (Balchandran − [0044-0045] The present invention may be realized in a centralized fashion in one computer system or in a distributed fashion where different elements are spread across several interconnected computer systems. Computer program in the present context means any expression, in any language, code or notation, of a set of instructions intended to cause a system having an information processing capability to perform a particular function either directly or after either or both of the following: a) conversion to another language, code or notation; b) reproduction in a different material form.)
and a processor configured to access the memory and to execute the program code to: (Balchandran − [0044-0045] The present invention may be realized in a centralized fashion in one computer system or in a distributed fashion where different elements are spread across several interconnected computer systems. Computer program in the present context means any expression, in any language, code or notation, of a set of instructions intended to cause a system having an information processing capability to perform a particular function either directly or after either or both of the following: a) conversion to another language, code or notation; b) reproduction in a different material form.) 
test the cognitive model against a portion of the dataset; (Balchandran – [0020] The validation unit 120 can perform the training of the NLU models, the testing of the NLU models, [0021] The testing unit 124 can test the example sentences (datasets), compare the output of the NLU models from the example sentences, and determine if the output is the correct routing destination.)
present an audible statement indicating a result of testing the cognitive model; (Balchandran − [0016] The validation unit 120 ensures the examples presented in the help message 147 are correctly interpreted by the NLU models for connecting the user to the correct routing destination. [0018] A help message 147 can present examples for the user to hear.)
based on an audible user request about the result, (Balchandran − [0022] Referring to FIG. 2, The developer 101 can enter an example from the external source 102, which can be a sentence corpus.) determine a change to the dataset or the cognitive algorithm; (Balchandran − [0023] The validation unit 120 can take the examples provided by the developer and ensure that the NLU models can properly interpret each example sentence. If the example fails to make the correct assignment, the example is added to the NLU database for learning an association for making a correct interpretation. [0028] At step 212, the NLU models can be corrected if the criterion is not met.) 
present an audible recommendation indicating the change; (Balchandran – [0029] When the validation unit 120 determines the NLU models that can accurately interpret the example, and provide the correct interpretation, the training unit 122 stops training.)
and based on an audible user confirmation, make the change to the cognitive model. (Balchandran − [0028] At step 212, the NLU models can be corrected if the criterion is not met. [0029] When the validation unit 120 determines the NLU models that can accurately interpret the example, and provide the correct interpretation, the training unit 122 stops training.)
Balchandran does not explicitly teach: a cognitive algorithm;
However, Acero teaches: process an audible user instruction specifying a dataset and a cognitive algorithm; (Acero − [0002] Natural language understanding is a process by which a computer user can provide an input to a computer in a natural language (such as through a textual input or a speech input or through some other interaction with the computer). [0046] Specifically, FIG. 4 shows that NLU system 302 includes language understanding component 350. Language understanding component 350 illustratively includes one or more known language understanding algorithms (cognitive algorithm). [0064] FIG. 5. Learning component 304 is illustratively a known learning algorithm (cognitive algorithm) which modifies the model based upon a newly entered piece of training data (dataset) (such as corrected or verified annotations 322).)
generate a cognitive model based on a portion of the dataset and the cognitive algorithm; (Acero − [0064] FIG. 5. Learning component 304 is illustratively a known learning algorithm (cognitive algorithm) which modifies the model based upon a newly entered piece of training data (dataset) (such as corrected or verified annotations 322). The modified model is the generated cognitive model.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combine Balchandran and Acero to provide a system for data collection and analysis to make recommend changes in NLU models, with a reasonable expectation of success since Balchandran, and  Acero are in the same field of endeavor of natural language understanding systems such as a customer support system. The motivation to combines provides the benefit to improve customer support interpretation of user inputs and system responses based on trained data of phrases and sentences input into the customer support system.
Regarding dependents claim 3, Balchandran teaches: wherein the processor is further configured to store the cognitive model in the memory. (Balchandran – [0020] Fig. 2, NLU database 130)
Regarding dependents claim 4, Balchandran teaches: wherein the program code includes an application programming interface and a user interface. (Balchandran – [0014-0015] [0044-0045] The example planner 110 can be a software interface or program component within the NLU application development environment 127.)
Regarding dependents claim 5, Balchandran teaches: wherein the recommendation includes a recommended dataset. (Balchandran − [0025-0026] Fig. 2 At step 208, the system 100 can validate NLU models as mentioned. For example, referring to FIG. 1, the developer 101 enters an example sentence into the example planner 110 which the validation unit 120 evaluates. If the NLU models within the validation unit do not produce a correct routing destination with respect to the example sentence, the example planner 110 adds the example sentence to the NLU database 130.)
Regarding dependents claim 9, Balchandran teaches: wherein the recommendation includes a recommended metric. (Balchandran − [0025] process in Fig. 2 and Fig. 3 The training unit 122 teaches the NLU models to capture statistical information from sentence content of the marked examples, and biases the statistics to favor associations concerning the example or multiple occurrences of the example provided by the developer.)
Regarding dependents claim 10, Balchandran teaches: wherein the user confirmation designates a recommended metric. (Balchandran − [0015] A developer 101 can enter an example sentence from the external source 102 into the NLU application development environment 127 using the example planner 110. [0025] process in Fig. 2 and Fig. 3 The training unit 122 teaches the NLU models to capture statistical information from sentence content of the marked examples, and biases the statistics to favor associations concerning the example or multiple occurrences of the example provided by the developer.)
Regarding dependents claim 11, Balchandran teaches: wherein the processor is further configured to execute the program code to run a plurality of experiments to generate a plurality of cognitive models. (Balchandran – The process in Fig. 2, build NLU models and correct NLU models)
Regarding dependents claim 13, Balchandran teaches: wherein the processor is further configured to retrieve data known to be accurate to use in the cognitive model. (Balchandran – [0035-0037] use “marked sentences”.)
Regarding dependents claim 14, Balchandran teaches: wherein the processor is further configured to create data known to be accurate to use in the cognitive model. (Balchandran – [0035-0037] use “marked sentences” to bias “the NLU models to reinforce the association of the example with the correct routing destination.)
Regarding independent claim 15, Balchandran teaches: A method of generating a cognitive model, the method comprising: 
testing the cognitive model against a portion of the dataset; (Balchandran – [0020] The validation unit 120 can perform the training of the NLU models, the testing of the NLU models, [0021] The testing unit 124 can test the example sentences (datasets), compare the output of the NLU models from the example sentences, and determine if the output is the correct routing destination.)
presenting an audible statement indicating a result of testing the cognitive model; (Balchandran − [0016] The validation unit 120 ensures the examples presented in the help message 147 are correctly interpreted by the NLU models for connecting the user to the correct routing destination. [0018] A help message 147 can present examples for the user to hear.)
based on an audible user request about the result, (Balchandran − [0022] Referring to FIG. 2, The developer 101 can enter an example from the external source 102, which can be a sentence corpus.) determining a change to the dataset or the cognitive algorithm; (Balchandran − [0023] The validation unit 120 can take the examples provided by the developer and ensure that the NLU models can properly interpret each example sentence. If the example fails to make the correct assignment, the example is added to the NLU database for learning an association for making a correct interpretation. [0028] At step 212, the NLU models can be corrected if the criterion is not met.)
presenting an audible recommendation indicating the change; (Balchandran – [0029] When the validation unit 120 determines the NLU models that can accurately interpret the example, and provide the correct interpretation, the training unit 122 stops training.)
and based on an audible user confirmation, making the change to the cognitive mode. (Balchandran − [0028] At step 212, the NLU models can be corrected if the criterion is not met. [0029] When the validation unit 120 determines the NLU models that can accurately interpret the example, and provide the correct interpretation, the training unit 122 stops training.)
Balchandran does not explicitly teach: a cognitive algorithm;
However, Acero teaches: processing an audible user instruction specifying a dataset and a cognitive algorithm; (Acero − [0002] Natural language understanding is a process by which a computer user can provide an input to a computer in a natural language (such as through a textual input or a speech input or through some other interaction with the computer). [0046] Specifically, FIG. 4 shows that NLU system 302 includes language understanding component 350. Language understanding component 350 illustratively includes one or more known language understanding algorithms (cognitive algorithm). [0064] FIG. 5. Learning component 304 is illustratively a known learning algorithm (cognitive algorithm) which modifies the model based upon a newly entered piece of training data (dataset) (such as corrected or verified annotations 322).)
generating a cognitive model based on a portion of the dataset and the cognitive algorithm; (Acero − [0064] FIG. 5. Learning component 304 is illustratively a known learning algorithm (cognitive algorithm) which modifies the model based upon a newly entered piece of training data (dataset) (such as corrected or verified annotations 322). The modified model is the generated cognitive model.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combine Balchandran and Acero to provide a system for data collection and analysis to make recommend changes in NLU models, with a reasonable expectation of success since Balchandran, and  Acero are in the same field of endeavor of natural language understanding systems such as a customer support system. The motivation to combines provides the benefit to improve customer support interpretation of user inputs and system responses based on trained data of phrases and sentences input into the customer support system.
Regarding dependents claim 19, Balchandran teaches: further comprising audibly reporting a metric to a user. (Balchandran – [0017] The developer 101 can enter the example into the example planner 110 via text or voice. [0020] Fig. 2 step 202; Fig. 3, step 304)
Regarding independent claim 20, Balchandran teaches: A method of generating a cognitive model, the method comprising: 
testing the cognitive model against a portion of the dataset; (Balchandran – [0020] The validation unit 120 can perform the training of the NLU models, the testing of the NLU models, [0021] The testing unit 124 can test the example sentences (datasets), compare the output of the NLU models from the example sentences, and determine if the output is the correct routing destination.)
presenting an audible statement indicating a result of testing the cognitive model; (Balchandran − [0016] The validation unit 120 ensures the examples presented in the help message 147 are correctly interpreted by the NLU models for connecting the user to the correct routing destination. [0018] A help message 147 can present examples for the user to hear.)
based on an audible user request about the result, (Balchandran − [0022] Referring to FIG. 2, The developer 101 can enter an example from the external source 102, which can be a sentence corpus.) determining a change to the dataset or the cognitive algorithm; (Balchandran − [0023] The validation unit 120 can take the examples provided by the developer and ensure that the NLU models can properly interpret each example sentence. If the example fails to make the correct assignment, the example is added to the NLU database for learning an association for making a correct interpretation. [0028] At step 212, the NLU models can be corrected if the criterion is not met.)
presenting an audible recommendation indicating the change; (Balchandran – [0029] When the validation unit 120 determines the NLU models that can accurately interpret the example, and provide the correct interpretation, the training unit 122 stops training.)
based on an audible user confirmation, making the change to the cognitive model. (Balchandran − [0028] At step 212, the NLU models can be corrected if the criterion is not met. [0029] When the validation unit 120 determines the NLU models that can accurately interpret the example, and provide the correct interpretation, the training unit 122 stops training.)
Balchandran does not explicitly teach: a cognitive algorithm;
However, Acero teaches: processing an audible user instruction specifying a dataset and a cognitive algorithm; (Acero − [0002] Natural language understanding is a process by which a computer user can provide an input to a computer in a natural language (such as through a textual input or a speech input or through some other interaction with the computer). [0046] Specifically, FIG. 4 shows that NLU system 302 includes language understanding component 350. Language understanding component 350 illustratively includes one or more known language understanding algorithms (cognitive algorithm). [0064] FIG. 5. Learning component 304 is illustratively a known learning algorithm (cognitive algorithm) which modifies the model based upon a newly entered piece of training data (dataset) (such as corrected or verified annotations 322).)
generating a cognitive model based on a portion of the dataset and the cognitive algorithm; (Acero − [0064] FIG. 5. Learning component 304 is illustratively a known learning algorithm (cognitive algorithm) which modifies the model based upon a newly entered piece of training data (dataset) (such as corrected or verified annotations 322). The modified model is the generated cognitive model.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combine Balchandran and Acero to provide a system for data collection and analysis to make recommend changes in NLU models, with a reasonable expectation of success since Balchandran, and  Acero are in the same field of endeavor of natural language understanding systems such as a customer support system. The motivation to combines provides the benefit to improve customer support interpretation of user inputs and system responses based on trained data of phrases and sentences input into the customer support system.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Balchandran and Acero as applied to claims 1, 3-5, 9-11, 13-15, and 19-20 above, and further in view of Charlap (USPGPUB: 20170300648, hereinafter “Charlap”).
Regarding dependents claim 2, Balchandran does not explicitly teach: wherein the processor is further configured to translate the audible user instruction into a machine representation system language.
However, Charlap teaches: wherein the processor is further configured to translate the audible user instruction into a machine representation system language. (Charlap − [0044] when the action to be taken involves a verbal response by the VA, the response is provided to the natural language generation (NLG) module 130 to convert the machine response into a natural language response. The NLG 130 generates an output indicating a realized action, e.g., having the VA speaks and/or presents on the screen forms or menu for the user's response.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combine Balchandran, Acero and Charlap to provide a system for data collection and analysis to make recommend changes in NLU models, with a reasonable expectation of success since Balchandran, Acero and Charlap are in the same field of endeavor of natural language understanding systems such as a customer support system. The motivation to combines provides the benefit to improve customer support interpretation of user inputs and system responses based on trained data of phrases and sentences input into the customer support system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177